Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 September 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond Sir
St Germain Sept. 13. 1779
I send herewith a number of Bills which when Billy has examined please to accept.—
Mr Alexander is desirous of knowing from Lord MCartney the particular Situation of his Estates and affairs when he left the Island and for this Purpose wishes to know whether he is to remain at Rochelle, or to have liberty to come to Paris that he may apply accordingly. This you will probably know tomorrow at Versailles and if you can without giving yourself too much trouble, at the same time learn, what arrangements have been made with Respect to the Inhabitants & moveable property in consequence of the Conquest, it will be an additional obligation.— We all expect to see you tomorrow.— My dear mariamne joins me in dutifull & affectionate Respects.—
I am ever Your
J Williams J
Please to enquire whether any Persons of Note fell in the Attack on the Fort & who they are.—
 
Addressed: Doctor Franklin.
Notation: Jon. Williams St. Germain 13. 7bre. 1779.
